Citation Nr: 1227739	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for residuals of a left groin injury.

3.  Entitlement to service connection for residuals of an upper thigh injury.

4.  Entitlement to service connection for residuals of a bilateral knee injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the above claims.  

The Veteran presented testimony before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is of record. 

This case was previously before the Board in October 2010, at which time the Board remanded the above claims for further additional development.  The case has returned to the Board and is again ready for appellate action.

In statements dated in October 2010 and March 2011, the Veteran indicated that he is claiming service connection for conditions of the hips and ankles.  Thus, the issues of entitlement to service connection for conditions of the hips and ankles have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Specifically, on remand the Veteran should be provided an appropriate VA examination to determine the current nature and etiology of any current low back, bilateral knee, upper thigh, and left groin disorders.  38 C.F.R. § 3.159(c)(4).  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the VA facilities in Palo Alto and Livermore, dated since January 2011.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his lower back, bilateral knees, left groin, and upper thighs.  The claims file, including a complete copy of this remand, must be made available to an reviewed by the examiner in conjunction with the examination.  All necessary testing, including x-rays if indicated, should be accomplished.

The examiner should identify all current left groin, upper thigh, right and left knee, and low back disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current low back disorder, left groin disorder, upper thigh disorder, right knee disorder, and left knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In making this determination, the examiner should take into account the Veteran's statements that he sustained injuries during service when he was crushed between two vehicles and that he has experienced continuing symptoms since that time.  The examiner should also consider the Veteran's complaints of right knee pain noted during service in February 1968 and his complaints of back pain noted during service in July 1969.

It is most essential the examiner discuss the underlying rationale of the opinions and conclusions expressed, if necessary citing to specific evidence in the file.  

3.  Review the medical opinion/report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

